IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE
THE CITY OF SEATTLE, a Washington )                 No. 79902-9-I
municipal corporation, and THE    )
SEATTLE POLICE DEPARTMENT,        )
                                             )
                        Respondents,         )
       v.                                    )
                                             )
$43,697.18 in UNITED STATES                  )
CURRENCY,                                    )
                        In Rem Defendant,
                                       )            UNPUBLISHED OPINION
REBEKAH SHIN,                          )
                                       )            FILED: March 9, 2020
       Intervening Claimant/Appellant. )


       VERELLEN,   J.   —   Here, a convoluted procedural history clouds the core

issue whether Rebekah Shin timely filed her claim to the $43,697.18 that is the

subject of this forfeiture. Specifically, Shin raises due process challenges to

deficiencies in the City of Seattle’s notice of seizure and intended forfeiture and

to the adequacy of the city’s service of the notice. Shin contends that the

deadline for her claim did not begin to run because of those due process

violations and asks this court to address the timeliness of her claim. We do not

need to untangle the procedural snags because the undisputed facts and
No. 79902-9-1/2



governing law reflect that the city gave Shin adequate notice of the forfeiture,

she did not timely file her claim, and, as a result, her challenges to the forfeiture

of the $43,697.18 necessarily fail.

       Therefore, we affirm.

                                      FACTS

       The procedural history of this case is complex with overlapping actions

on the “agency track” and “removal track.” The agency track includes

proceedings before the agency hearing examiner and the superior court’s

review of the hearing examiner’s rulings under the Washington Administrative

Procedure Act (WAPA).1 The removal track consists of proceedings before the

district court, after Shin purported to remove the forfeiture from the agency, and

Shin’s appeal of the district court’s rulings to the superior court under rules

governing appeals from courts of lower jurisdiction.

       On November 24, 2015,2 Detective Rudy Gonzales, an officer with the

Drug Enforcement Agency on loan to the Seattle Police Department (SPD),

arrested Shin for suspected violation of the uniform controlled substances act.3

At that time, the police seized $43,697.18.




       1   Ch. 34.05 RCW.
      2  Shin moved to correct certain dates in the commissioner’s ruling
granting discretionary review. This opinion uses the dates supported by the
record; there is no need for further correction.
       ~ Ch. 69.50 RCW.




                                         2
No. 79902-9-1/3



           On November 25, 2015, Detective Gonzales served a copy of the notice

of seizure and intended forfeiture at the recreational vehicle (RV) where Shin

lived with her boyfriend, Kiel Krogstadt. Detective Gonzales told Krogstadt to

give the form to Shin. And on November 30, Detective Donald Hardgrove

mailed the notice form to Shin at 77 South Washington. On February 8, 2016,

Shin filed a claim with the city. And on March 24, 2016, Shin filed her petition to

remove the case to district court. Shin served the petition for removal on the

district court and the city.

           On April 13, 2016, the hearing examiner issued an automatic forfeiture

order. At a conference prior to the hearing, Shin argued that she perfected and

satisfied all the requirements to remove the matter to district court. Shin argued

because the matter had been removed to district court, “no further action should

be taken by the agency.        .   .   because the agency is now without jurisdiction.”4

On the agency track, on April 21, 2016, Shin moved to vacate the hearing

examiner’s order. Shin asked the hearing examiner “to vacate the April 13,

2016 order of forfeiture as void and effect removal of the matter to district

court.”5

       On May 16, 2016, the hearing examiner denied Shin’s motion to vacate.

The examiner reasoned Shin’s “failure to file [her claim] within the 45-day



      ~ Declaration of Gabriella Sanders in Support of Respondent’s Motion to
Supplement the Record (Dec. 3, 2017) Ex. A at 12.
      51d. Ex. B at 41.



                                                  3
No. 79902-9-1/4



statutory period means that the property was forfeit as of January 15, 2015,”

and determined “[a]ctions taken thereafter by either of the parties did not

change the fact that on that date, [Shin’s] interest, if any, was extinguished by

her failure to make a timely claim.”6

       Shin filed a petition for review under the WAPA, asking the superior court

to review the hearing examiner’s automatic forfeiture order, arguing the

forfeiture order was void. On March 28, 2017, the superior court remanded to

the hearing examiner for fact finding. The superior court determined the

hearing examiner “had an obligation to make a factual determination based on

sworn testimony as to whether service was proper.”7 The court also ruled that

“‘assuming proper service, if the claim was untimely, the case could not be

removed to [d]istrict [c]ourt.”8

       On the removal track, Shin moved the district court for default judgment.

In response, the city moved to dismiss for lack of jurisdiction. On April 10 and

11, 2017, the district court heard argument on the motions. On April 25, 2017,

the district court stayed the case pending ‘any further orders or

determinations.”9




       61d.Ex. Cat 70.
       ~ Resp’t’s Br. at 10.
       8 Id.

       ~ City of Seattle Answer In Opposition to Petitioner’s Motion for
Discretionary Review, Appendix at 17-18.



                                        4
No. 79902-9-1/5



       On April 26, 2017, the hearing examiner held a fact-finding hearing on

whether service was proper. Shin did not appear. On July 11, 2017, the

hearing examiner issued its findings of fact and conclusions of law. The

hearing examiner concluded Shin received proper and actual notice but she

failed to make a timely claim. The hearing examiner’s findings and conclusions

stated Shin had 10 days to move for reconsideration and 30 days to petition the

superior court for review. Shin did not move for reconsideration or petition the

superior court.

       On May 24, 2018, the district court entered an order dismissing the case.

Shin filed a superior court appeal of the district court’s dismissal. On April 9,

2019, the superior court denied Shin’s appeal. Shin moved this court for

discretionary review. A commissioner of this court granted review under

RAP 2.3(d)(3).1°

                                    ANALYSIS

I. Timeliness of Claim

       Much of the briefing focuses on the effect and validity of Shin’s March

24, 2016 petition for removal and how that relates to the timeliness of her claim

of ownership.




       10  The record on discretionary review includes evidence that other
jurisdictions in Washington continue to use forfeiture form documents that are
inconsistent with the forfeiture statute. The merits of this appeal do not require
any consideration of those documents.



                                         5
No. 79902-9-1/6



       Under the forfeiture statute, “[i]f any person notifies the seizing law

enforcement agency.          .   .   of the person’s claim of ownership   .   .   .   within forty-five

days of the service of notice from the seizing agency in the case of personal

property.   .   .   the person or persons shall be afforded a reasonable opportunity

to be heard as to the claim or right.”11 Following a timely claim of ownership,

the hearing “shall be before the chief law enforcement officer of the seizing

agency.” The claimant also has the right to “remove the matter to a court of

competent jurisdiction.”12 To accomplish removal, the claimant must comply

with “the rules of civil procedure.”13 Specifically, the claimant must serve the

petition for removal on the seizing agency and any other interested party.

       The forfeiture statute’s reference to the “rules of civil procedure” appears

to include chapter 4.14 RCW, which governs removal from district court (“justice

court”) to superior court. Under RCW 4.14.020(1),

      A defendant or defendants desiring to remove any civil action from
      a justice court as authorized by RCW4.14.010 shall file in the
      superior court in the county where such action is pending, a
      verified petition containing a short and plain statement of the facts
      which entitle him, her, or them to removal together with a copy of
      all process, pleadings, and orders served upon him, her, or them
      in such action.




      1~   RCW 69.50.505(5).
      12   Id.
      13   Id.




                                                   6
No. 79902-9-1/7



Additionally, “[p]romptly after the filing of such petition the defendant or

defendants shall give written notice thereof to all adverse parties and shall file a

copy of the petition with the justice court.”14

       RCW 4.14.030 provides:

              In any case removed from justice court under the
       provisions of this chapter, the superior court may issue all
       necessary orders and process to bring before it all proper parties
       whether served by process issued by the justice court or
       otherwise.

              If at any time before final judgment it appears that the case
       was removed improvidently and without jurisdiction, the superior
       court shall remand the case to the justice court. The justice court
       may thereupon proceed with such case.

       We note the district court’s findings in the order staying the proceeding

and in the order of dismissal and the subsequent findings of the superior court

on appeal appear to be inconsistent with chapter 4.14 RCW. In the order

staying the proceeding, the district court found:

               g. [The superior court] made an informed decision to
       remand the case to the SPD hearing examiner, rather than to
       District Court;

              h. [The superior court’s] decision inherently determined
       that removal was ineffective because authority to remove did not
       exist due to an untimely claim, and that a timely claim was a
       condition precedent for removal;

              i. This court does not have the authority to decide factual
      or legal issues for this case; nor does the court have the authority
      to dismiss.[~5]
       14 RCW4.14.020(3).
       15 City of Seattle Answer In Opposition to Petitioner’s Motion for

Discretionary Review, Appendix at 18.



                                          7
No. 79902-9-1/8




       And in the order of dismissal, the district court found:

              a) [The superior court’s] decision inherently determined
       that removal was ineffective because authority to remove did not
       exist due to an untimely claim, and that a timely claim was a
       condition precedent for removal;

              b) The hearing examiner, on remand from the Superior
       Court, found that Claimant received proper and timely notice;

               c) Claimant did not appeal from the hearing [examiner’s
       factual determinations];

              d) This court does not have the authority to decide factual
       or legal issues for this case or legal jurisdiction to address the
       issues due to [the] procedural posture in the case.~161

       In the order on appeal, the superior court found the district court did not

err in staying the proceeding on April 25, 2017, and that the district court

“correctly deferred to [the superior court’s17] decision as the appellate court in

determining that removal was ineffective if the Hearing Examiner correctly

determined that Ms. Shin’s property claim was untimely and that a timely claim

was a condition precedent for removal.”18 The court noted: “In some respects, it

is surprising that this matter is before this Court under this cause number, as

the issues presented in this appeal could have or should have been raised

under the previously filed [superior court case.].”19 The court also ruled:


      16  Order Striking Hearing and Dismissing Case (May 14, 2018) at 2.
       17 This refers to the superior court’s review under the WAPA of the
hearing examiner’s decision on the agency track.
       18 Clerk’s Papers at 12-13.

       19 Id. at 13.




                                         8
No. 79902-9-1/9



       As to Ms. Shin’s claim with regard to proper form of notice, this
       Court makes no finding. Per the record provided, form of notice
       was not addressed in King County District Court, and the parties
       have indicated that Division One of the Washington Court of
       Appeals has accepted discretionary review on that issue arising
       from another claim filed by Ms. Shin.[201

       It appears the district court and the superior court, on the removal track,

confused the authority of the superior court when acting as the reviewer of the

hearing examiner’s determination, on the agency track, and the authority of the

superior court conducting appeal of the district court’s determination, on the

removal track.

       The issues briefed in this appeal all relate to the timeliness of Shin’s

claim of ownership. Specifically, whether removal was valid, whether decisions

by the agency hearing examiner after the purported removal were void for

purposes of res judicata and whether the district court and the superior court on

appeal on the removal track incorrectly deferred to the hearing examiner and

the superior court on WAPA review on the agency track all turn on the

timeliness of Shin’s claim.

       However, we need not unravel these procedural knots. Ultimately, the

dispositive question is whether Shin’s claim was timely. Our resolution of this

question turns on Shin’s arguments that the notice form and the city’s method of

service did not comply with due process requirements. Notably, in her briefing

in this court, Shin asks this court to resolve whether her claim was timely filed.


      20   Id.




                                         9
 No. 79902-9-1/10



She argues the notice form “misstates the law regarding the time-and-manner

requirements     .   .   .   for submitting a claim,” the form notice was not “reasonably

calculated, under all the circumstances, to apprise interested parties of the

pendency of the action and afford them an opportunity to present their

objections,” and that the city’s method of service “was not reasonably

calculated, under all the circumstances, to provide her.           .   .   a reasonable

opportunity to be heard.”21

        If Shin received proper notice and service, then her failure to file a timely

claim is fatal to her appeal. And if her claim was untimely, her challenge to the

forfeiture and request for return of the property necessarily fails. In this setting,

we go directly to Shin’s dispositive challenges to the adequacy of notice and

service.

       Shin was arrested on November 24, 2015. SPD seized $43,697.18.

Under RCW 69.50.505(3), proceedings for forfeiture are commenced by the

seizure, and the seizing agency must serve the notice of seizure within 15 days.

Detective Hardgrove mailed the forms to Shin on November 30, 2015. The

forfeiture statute provides a person has a right to a forfeiture hearing if they

serve the seizing agency with a claim of ownership within 45 days of service of

the notice of seizure from the seizing agency.22 Shin did not file a claim until




       21   Petitioner’s Opening Br. at 46, 48 (internal quotation marks omitted).
       22   RCW 69.50.505(5).




                                                 10
No. 79902-9-Ill I



February 8, 2016, 70 days after SPD served the notice of seizure. Shin filed a

petition for removal on March 24, 2016.

          The city argues Shin’s claim of ownership was untimely and, as a result,

the cash “shall be deemed forfeited.”23 Relying on due process requirements,

Shin argues her claim was not untimely because the 45-day window did not

start on November 30, 2015 because of due process defects. Specifically, she

contends the notice form was inconsistent with RCW 69.50.505, in violation of

due process, and the city failed to properly serve Shin in violation of due

process.

          First, Shin argues the notice form violated due process because it

“misstate[d] the time-and-manner requirements for submitting a claim.”24

Here, the form provides (1) a claimant must send a claim of ownership “via

certified mail,” (2) the time period for filing a claim starts on “the date that the

property was seized,” and (3) a claim of ownership “must be received by the

Seattle Police Department within 45 days” of the seizure.25 In contrast, the

statute provides (1) a claimant may serve a claim of ownership “by any method



           RCW 69.50.505(4) (“If no person notifies the seizing law enforcement
          23

agency in writing of the person’s claim of ownership or right to possession of
items .   . within forty-five days of the service of notice from the seizing agency
               .


in the case of personal property. the item seized shall be deemed
                                    .   .


forfeited.”).
        24 Petitioner’s s Opening Br. at 45.

        25 City of Seattle Answer In Opposition to Petitioner’s Motion for

Discretionary Review, Appendix at 1.



                                            11
 No. 79902-9-1/12



 authorized by law or court rule including, but not limited to, service by first-class

 mail,” (2) the time period for filing a claim starts upon “service of the notice of

seizure in the case,” and (3) a claim of ownership, if served by mail, “shall be

deemed complete upon mailing.”26

        The United States Constitution and the Washington Constitution

guarantee an individual’s right to due process.27 Due process generally

includes notice and an opportunity to be heard.28 However, “minor procedural

errors do not necessarily rise to the level of due process violations.”29

        In State v. Storhoff, the Department of Licensing (DCL) sent each

defendant a written notice of license revocation.30 Subsequently, the State

charged each defendant with driving while license suspended. The defendants

argued the notice violated their right to due process because it misstated the

time to request a hearing. Our Supreme Court determined:

       To establish a violation of due process, Defendants must at least
       allege that the incorrect DCL revocation notices deprived them of
       notice and/or an opportunity to be heard. But the Defendants        .


       have not explained how DO L’s error deprived them of notice of
       their license revocations or their opportunity to request a formal
       hearing. Furthermore, due process does not require express
       notification of the deadline for requesting a formal hearing as long
       26  RCW 69.50.505(5).
        27 Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 313-14,
70 S. Ct. 652, 94 L. Ed. 865 (1950); Yim v. City of Seattle, 194 Wn.2d 682, 688,
451 P.3d 694 (2019).
        28 Tellevik v. Real Property Known as 31641 W. Rutherford St. Located
in City of Carnation, Wash., 125 Wn.2d 364, 370-71, 884 P.2d 1319 (1994).
        29 State v. Storhoff, 133 Wn.2d 523, 527, 946 P.2d 783 (1997).

        30 133 Wn.2d 523, 946 P.2d 783 (1997).




                                          12
 No. 79902-9-1113



        as the order of revocation cites the statute that contains the
        applicable time limit.[31]

The court held the notices did not violate the defendants’ due process rights

“[un the absence of any suggestion that the erroneous DCL revocation notices

deprived Defendants of notice or an opportunity to be heard.”32

        Similar to Storhoff, Shin fails to explain how the discrepancies in the

notice of seizure form deprived her of notice and/or an opportunity to be heard.

Rather, Shin argues a forfeiture is a “special proceeding” subject to heightened

due process protection,33 citing Putnam v. Wenatchee Valley Medical Center,

P.S.~ In Putnam, our Supreme Court considered whether medical malpractice

proceedings are special proceedings and therefore exempt from certain civil

rules. Even if a forfeiture action is a special proceeding, Shin fails to provide

any authority to support her proposition that all special proceedings are subject

to heightened due process protection. Putnam addresses the application of the

civil rules to special proceedings and does not mention heightened due process

protection.

       Shin also relies on Truly v. Heuft35 to argue “[nb tribunal, whether

agency or court, has authority to order property forfeited unless the seizing

       31   ki. at 527-28 (internal citation omitted).
      32k1.at528.
      ~ Petitioner’s Opening Br. at 32.
       ~~166 Wn.2d 974, 981, 216 P.3d 374 (2009).
       ~ 138 Wn. App. 913, 158 P.3d 1276 (2007), abrociated by MHM & F,
LLC v. Pryor, 168 Wn. App. 451, 277 P.3d 62 (2012).



                                            13
No. 79902-9-1/14



agency first provided timely, accurate, and complete notice” consistent with

RCW 69.50.505.36 In Truly, the landlord, Truly, brought a residential unlawful

detainer action against his tenant, Heuft, for nonpayment of rent. The

residential unlawful detainer statute required the plaintiff to allow the defendant

to answer by personal delivery, mail, or fax.37 In Truly, the summons did not

comply with these statutory requirements. This court acknowledged the case

presented an issue of first impression, “whether a court has jurisdiction to enter

judgment in a residential unlawful detainer action when the plaintiff-landlord fails

to use [the unlawful detainer statute] summons language allowing a defendant-

tenant to answer not only by personal delivery but also by mail or facsimile.”38

       Ultimately, this court held “that the lower court lacked jurisdiction over

this unlawful detainer action because the summons did not strictly comply with

[the unlawful detainer statute].”39 In part, the court relied on case law that

provided “Fun the context of a residential unlawful detainer action, the summons

must comply with the [unlawful detainer statute] to confer both personal and

subject matter jurisdiction.”40 The court determined a tenant’s available method




      36Petitioner’s Opening Br. at 22.
      ~ Truly, 138 Wn. App. at 916 (citing LAWS OF 2005, ch. 130,      § 3).
      38 Id. at 918.
         Id. at 923.
      40 j~ at 918 (emphasis added).




                                         14
No. 79902-9-1/15



of answering a summons was a “manner requirement” and as a result, “required

strict compliance.”41

       Shin’s analogy to the unlawful detainer statute is not compelling. The

details of how and when to file a claim of ownership, under the forfeiture statute,

are not the equivalent of the strict jurisdictional statutory summons dictated by

the unlawful detainer statute and accompanying case law. Although forfeiture is

purely statutory,42 Shin fails to establish the jurisdiction rule from Truly extends

to a forfeiture proceeding. Shin does not establish the district court lacked the

authority to render judgment.

       We do not condone the city’s failure to update the seizure form to comply

with the 2009 amendments to RCW 69.50.505. When the city served Shin in

this case, six years had passed since the legislature enacted the amendments.

Using forms consistent with the statute is not an undue burden. But on this

briefing, Shin fails to establish that the discrepancies in the notice of seizure

form deprived her of notice and/or an opportunity to be heard.

       Second, Shin contends the city’s method of service “was not reasonably

calculated, under all the circumstances, to provide Ms. Shin her statutory and

constitutional right to a reasonable opportunity to be heard.”43




       41k1. at 920-21.
      42 State v. Alaway, 64 Wn. App. 796, 799-801, 828 P.2d 591 (1992).

      ~ Petitioner’s Br. at 48.




                                         15
No. 79902-9-1/16



        Due process requires notice that is “‘reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and

afford them an opportunity to present their objections.”44 Additionally, service

of process must comply with statutory service requirements.45 Under

RCW 69.50.505(3), notice of seizure of personal property “may be served by

any method authorized by law or court rule including but not limited to service

by certified mail with return receipt requested.”

       On November 30, 2015, Detective Hardgrove mailed the notice of

seizure and intended forfeiture to Shin by certified mail at 77 South Washington,

which is the address of a homeless shelter with a mail acceptance service.

Shin used this address frequently, and it was listed on her recent vehicle

registration.

       Shin does not dispute these facts and suggests, in order to comply with

RCW 69.50.505, Detective Hardgrove was required to search further, including

DCL records. But Shin does not provide any authority or meaningful argument

to support this proposition. And notably, there is no evidence in the record that

the address in DCL records was in fact a valid mailing address for Shin when

the forfeiture was commenced. Although mailing the notice to an outdated

residential address may not be reasonably calculated to give notice to a


      ~ Bruett v. Real Projerty Known As 18328 11th Ave. N.E., 93 Wn. App.
290, 298, 968 P.2d 913 (1998) (quoting Mullane, 339 U.S. at 314).
             at 299 (quoting Weiss v. GlemiD, 127 Wn.2d 726, 734, 903 P.2d
455 (1995)).



                                        16
No. 79902-9-1117



homeless person in some circumstances, SPD’s mailing to the address

identified by Shin frequently and recently is reasonably calculated to give her

notice.

          Additionally, Shin suggests that the city should have personally served or

attempted to contact her by phone, but RCW 69.50.505(3) does not require

personal service or telephone notice. And, even assuming the RV was the

equivalent of Shin’s residence for purposes of service, on November 25, 2015,

Detective Gonzales went to the RV and handed the seizure forms to Shin’s

boyfriend, Kiel Krogstadt, who lived with Shin.46 Detective Gonzales told

Krogstadt to give the forms to Shin. Even under Shin’s personal service

argument, the city provided the equivalent of valid substitute service by leaving

the notice addressed to Shin with a person of suitable age and discretion at

Shin’s “residence.”

          Shin’s due process rights were not violated. Even giving Shin the benefit

of the later date of service, Shin filed her claim of ownership outside the 45-day

window. Because Shin received adequate notice and because she failed to file

a timely claim of ownership, under RCW 69.50.505(3), Shin’s right to the

property expired prior to her claim on February 8, 2016 and her petition for

removal on March 24, 2016.


      46 See Petitioner’s Opening Br. at 46-47 (“City of Seattle Detective
Gonzales knew Ms. Shin was [h]omeless and slept in an RV that was long-term
parked on 6th Ave S, in Seattle. The Detective took the time to serve Mr.
Krogstadt, making a personal trip to the RV to do so.”).



                                          17
No. 79902-9-1/18



       We can affirm the superior court on the alternative ground that Shin did

not file a timely claim because that ground is supported by the record on

appeal.47 In her briefing, Shin invites us to address her due process challenges

to the notice form and the method of service. Because those claims fail, she

did not timely file her claim of ownership, and her challenge to the forfeiture

necessarily fails.

II. Fees on Arpeal

       Shin requests fees on appeal under RCW 69.50.505(6). The statute

allows for an award of reasonable attorney fees “where the claimant

substantially prevails.” Because Shin has not prevailed on appeal, we deny her

request for fees.

       Therefore, we affirm.


                                               V


WE CONCUR:




           1~



      LW State v. Torres, 151 Wn. App. 378, 389, 212 P.3d 573 (2009) (“We
may affirm on any basis supported by the record.”).



                                        18